Title: From Alexander Hamilton to Colonel Stephen Moylan, 3 April 1778
From: Hamilton, Alexander
To: Moylan, Stephen


Head Quarters [Valley Forge] April3d. 1778
Sir,
By command of His Excellency, I am to desire, you will send a corporal and six dragoons, with a Trumpeter to Head Quarters, without loss of time. They are wanted to escort the Commissioners on our part who are to meet on the subject of a general Cartel. You need not be told they must be picked men and horses—must make the best possible appearance—must be very trusty and very intelligent. They should also be of the same regiment.
The General reminds you again of the necessity of keeping your officers close to their quarters and duty; and of letting no attention be wanting to put the cavalry, under your command, on the best footing you can, both with respect to condition and discipline.
There is a certain Mr Bankson, late of the Continental marines, who has a family at Princeton. We suspect him to be a spy to Mr Howe, though he offers himself as one to us. We wish to find out his true history. He left this camp the 24th of March, on pretence of making a visit to his family, and is now returned with renewed offers of service. It is doubted whether he has not, in the mean time, been at Philadelphia. The General wrote some days since to Governor Livingston, requesting he would take measures to explore Mr Banksons conduct and views. He directs you immediately to see the Governor and learn from him, if he has been able to make any discovery, and to take cautious methods to ascertain whether Bankson has been at home, since he left camp—how long—and when he left home—in short any thing that may throw light upon his designs.
Let him hear from you as soon as possible on the subject. Manage the business with caution and address.
Yrs. Affecty
A H. ADC
